Exhibit 10.26

THE SENSUS METERING SYSTEMS, INC.

NONQUALIFIED SUPPLEMENTAL RETIREMENT PLAN

FBO DAN HARNESS

Effective January 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE

ARTICLE I – INTRODUCTION

ARTICLE II – DEFINITIONS & TERMS

ARTICLE III – ELIGIBILITY & PARTICIPATION

ARTICLE IV – PARTICIPANT BENEFITS

ARTICLE V – VESTING & FORFEITURES

ARTICLE VI – DISTRIBUTIONS

ARTICLE VII – ADMINISTRATION & CLAIMS PROCEDURE

ARTICLE VIII – AMENDMENT, TERMINATION & MERGER

ARTICLE IX – GENERAL PROVISIONS

ARTICLE X – SIGNATURE PAGE



--------------------------------------------------------------------------------

PREAMBLE

This Agreement is executed this 29th day of December, 2005 by Sensus Metering
Systems, Inc. (herein after referred as the “Employer”), a corporation duly
organized and existing under the laws of Delaware.

Witnesseth That:

Whereas:

The Employer wishes to retain and reward the valuable services of Dan Harness by
providing attractive and competitive supplemental retirement, death and other
benefits to employee; and

Whereas:

Tax qualified retirement Plans, with the current limitations on benefits,
includible compensation, and Employer contributions under the current Internal
Revenue Code may be inadequate or inappropriate, and an Employer-sponsored
supplemental income plan can best provide the appropriate levels of income
continuation in the specific desired circumstances; and

Whereas:

The Employer’s Directors have agreed such a nonqualified supplemental income
plan serves the Employer’s best business interests, and the Employer is willing
to provide such a Plan for such purposes to this select individual in return for
his current and future services and wishes to provide the terms and conditions
for such Plan;

Now, THEREFORE, the following Plan is adopted

The Sensus Metering Systems, Inc. Nonqualified Supplemental Retirement Plan, FBO
Dan Harness



--------------------------------------------------------------------------------

ARTICLE I – INTRODUCTION

1.1 Name.

The name of this Plan is the “The Sensus Metering Systems, Inc. Nonqualified
Supplemental Retirement Plan, FBO Dan Harness”.

1.2 Effective Date.

The effective date of the Plan is January 1, 2006.

1.3 Purpose and Interpretation

The purpose of the Plan is to offer Dan Harness certain supplemental Benefits
for Retirement income and other income continuation needs for himself and his
family and other dependents, and to provide the Employer, if appropriate, a
vehicle to address limitations on total Benefits under any tax-qualified defined
Benefit Plan – as per the agreement between Sensus and Dan Harness.

This Plan is intended to be a nonqualified “top-hat” Plan; that is, an unfunded
Plan of deferred compensation maintained for certain employees of a select group
of management or highly compensated employees pursuant to Sections 201(2),
301(a)(3), and 401 (a)(l) of ERISA, and an unfunded (unsecured promise to pay
from the Employer’s general assets) Plan of deferred compensation under the
Code.

ARTICLE II – DEFINITIONS & TERMS

2.01 Definition of Terms.

Certain words and phrases are defined when first used in later paragraphs of
this Agreement. Unless the context clearly indicates otherwise, the following
words and phrases when used in this Agreement shall have the following
respective meanings:

2.02 Accrued Benefit.

“Accrued Benefit” shall mean that portion of a Benefit amount of the
Participant’s Plan Benefits, as outlined in his Joinder Agreement, to which the
Participant may have become entitled to receive under the Plan as of any
specific date.

2.03 Affiliate.

“Affiliate” shall mean any corporation, partnership, joint venture, association,
or similar organization or entity, the employees of which would be treated as
employed by the Employer under Section 414(b) and 414(c) of the Code. It also
means any organization that is a member of an affiliated service group with the
Employer within the meaning of Section 414(m) of the Code and any other
organization required to be aggregated with the Employer under Section 414(o) of
the Code. No entity shall be treated as an Affiliate for any period that it is
not a part of a controlled group, under common control, or otherwise required to
be aggregated under Section 414 of the Code.

2.05 Benefit.

“Benefit” shall mean an income item opportunity provided to the Participant or
Designated Beneficiary under the terms of the Plan. The terms “Benefit” when
combined with a specific opportunity description, for example “Retirement
Benefits” or “Death Benefit”, shall mean that income opportunity item limited to
and in respect of that Participant’s opportunity in that particular
circumstance.



--------------------------------------------------------------------------------

2.06 Board Committee.

“Board Committee” shall mean the Compensation Committee of the Employer’s Board
of Directors, or such other Committee of the Board as may be delegated with the
duty of determining Employee eligibility under the Plan.

2.07 Board of Directors.

“Board of Directors” shall mean the Board of Directors of the Employer.

2.08 Cause.

“Cause” will be defined in any employment agreement between the Employer and the
Participant.

2.09 Code.

“Code” shall mean the Internal Revenue Code of 1986 and the Regulations thereto,
as amended from time to time.

2.10 Committee.

“Committee” shall mean the person or persons described in Article VIII who are
charged with the day-today administration, interpretation and operation of the
Plan.

2.11 Disability.

“Disability” shall mean a total and permanent physical and/or mental condition
that renders the Participant incapable of performing his duties with the
Employer, which results from disease, bodily injury, or mental disorder. Such
determination shall be made by the opinion of a medical physician selected by
the Employer, and may be further evidenced by the Participant’s receipt of
Benefits under the Employer’s long-term disability welfare Benefit Plan, any
supplemental individual disability bought or purchased through or in connection
with the Employer, or by the receipt of Social Security disability Benefits if
the Employer has no long-term disability Plan, or the Participant is not covered
by the Employer’s long-term disability Plan. A Disability under this Plan shall
be treated, for all purposes, as an unpaid Leave of Absence beginning with the
first day of the calendar month in which the Employer determines a Participant
to be disabled.

2.12 Effective Date.

“Effective Date” shall mean the effective date of this Plan as defined in
Section 1.2.

2.13 Effective Date of Participation.

“Effective Date of Participation” means the calendar date on which the Plan
Participant becomes eligible to participant in and to receive Benefits from the
Employer under the Plan.

2.14 Eligible Employee.

“Eligible Employee shall mean a person who (for any Plan year or portion
thereof) is: (1) an Employee of the Employer; (2) subject to US income tax laws;
(3) a member of a select group of management or a highly compensated Employee of
the Employer as contemplated by ERISA, Title I; and (4) selected by the Board of
Directors to Participate in the Plan.

2.15 Employer.

“Employer” shall mean Sensus, a Delaware corporation, any corporate successors
and assigns, unless otherwise provided herein. The term “Company” may also be
used in addition to or in place of “Employer”.



--------------------------------------------------------------------------------

2.16 Employer Contribution.

“Employer Contribution(s)” shall mean annual contribution amount(s), if any,
credited by the Employer to the Participant’s plan account for a Plan Year for
later distribution, subject to the terms of the Plan. This annual contribution
amount to be a defined dollar amount as outlined in the Participant’s Joinder
Agreement. This annual deposit shall be made at such time during each calendar
year as is outlined in the Participant’s Joinder Agreement.

2.17 ERISA.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.18 Named Beneficiary.

“Named Beneficiary” or “Designated Beneficiary” or “Beneficiary” shall mean any
person or trust, or combination, as last designated by the Participant during
his lifetime upon a “Beneficiary Designation Form”, provided by the Employer and
filed with the Employer as may be required, who is specifically named to be a
direct or contingent recipient of all or a portion of the Participant’s Benefits
under the Plan in the event of the Participant’s Death. Such designation shall
be revocable by the Participant at any time during his lifetime without the
consent of any Beneficiary, whether living or born hereafter. Unless expressly
provided by law, the Named Beneficiary may not be designated or revoked and
changed by the participant in any other way. No Beneficiary designation or
Beneficiary change shall be effective until received in writing and acknowledged
by the Employer according to procedures and practices established by the
Employer. Should the Participant fail to designate the Named Beneficiary, the
Named Beneficiary shall be the Participant’s estate.

2.19 Participant.

“Participant” shall mean Dan Harness. For purposes of payment of survivor death
Benefits only, the term “Participant” shall also include a surviving
Beneficiary.

2.20 Plan.

“Plan” or “Agreement” shall mean the “Sensus Metering Systems, Inc. Nonqualified
Supplemental Retirement Plan, FBO Dan Harness” as set forth herein, along with
the Joinder Agreement on Dan Harness, as either may be amended or restated from
time to time.

2.21 Plan Year.

“Plan Year” shall mean the twelve (12) consecutive month period constituting a
calendar year, beginning on January 1 and ending on December 31. However, in any
partial year of the Plan that does not begin on January 1, “Plan Year” shall
also mean the remaining partial year ending on December 31.

2.22 Retirement.

“Retirement” shall mean the Participant’s actual separation from service from
the Employer having attained age sixty (60). The Employer may make payment of
plan benefits in its sole and exclusive discretion in the event of Participant’s
retirement prior to age 60.

2.23 Subsidiary.

“Subsidiary” shall mean a company that the Employer owns, directly or
indirectly, by virtue of holding a majority of shares having voting power in the
election of such company’s board of directors.



--------------------------------------------------------------------------------

2.24 Termination of Employment.

“Termination of Employment” shall mean the Participant’s separation of service
as an Employee with the Employer, whether voluntary or involuntary, other than
for Retirement or Death.

2.25 Valuation Date.

“Valuation Date” shall mean the close of each business day, as established and
amended from time to time by guidelines and procedures of the Committee in its
sole and exclusive discretion.

ARTICLE III – ELIGIBILITY & PARTICIPATION

3.1 Requirements and Responsibilities.

No employee contribution shall be required to become a Participant in the Plan.
All the costs of the Plan, including administration, and Federal, state and
local employment taxes, shall be borne exclusively by the Employer. However, the
Participant shall bear all federal, state and local (or other) personal income
taxes upon receipt of his Plan Benefits.

3.2 Joinder Agreement.

Participant shall complete and sign an individual agreement that outlines the
specific Plan Benefits, the schedule and timing of those Benefits, summarizes
conditions (if any) as may apply to the receipt of the Participant’s Plan
Benefits, and specifies any and all other conditions, preconditions and terms,
as the Employer and Participant have agreed to in regard to receipt of Plan
Benefits and Participant’s rights in the this Plan.

ARTICLE IV – PARTICIPANT BENEFITS

4.1 Retirement Benefits.

 

A. Benefit Distributions. Upon Retirement, the Employer will make distribution
of the participants Account beginning on the first payment date as outline in
Article VI and continue on such schedule and according to the terms as outlined
in the Participant’s Joinder Agreement until all such payments have been
completed.

 

B. Hypothetical Account Bookkeeping. The Committee shall establish a
hypothetical account on the Participant’s life for valuation of accrued
benefits.

 

C. Bookkeeping Activity. Employer Contributions shall be credited to the
Hypothetical Account on the Participant’s life on such business day or days, as
may be determined by the Employer, from time to time. Employer Contributions
shall be credited in the gross amount as outlined by the Participant’s Joinder
Agreement, the Employer being responsible for any and all Federal, state and
local income or payroll taxes applicable to the Employer’s Contribution. The
Hypothetical Account shall continue on each Valuation Date until the
Participant’s interest in the plan is fully distributed under the terms of the
Plan and his Joinder Agreement.

 

D.

Employer Management of the Hypothetical Account. The Employer shall elect the
manner in which the Accounts in the Hypothetical Policy on the Participant is
invested among the deemed separate account options, if any, available, as per
may be deemed appropriate to accrue participants future plan benefits as
outlined in participants Joinder Agreement. The Employer reserves the right, in
its sole and exclusive discretion, to make new allocations, reallocations,
transfers and rebalances upon and among any such deemed separate account options
on all Accounts in hypothetical policies on the Participant. The Employer may
also otherwise establish



--------------------------------------------------------------------------------

 

rules and procedures through the Committee for managing these deemed separate
account options in hypothetical policies under the Plan. The Employer may take
any action or exercise any right on a Hypothetical Policy on the Participant’s
life that it might have taken on a real corporate-owned policy on the employee’s
life.

 

E. Hypothetical Policy Valuation. The values in the Hypothetical Policy on the
Participant, especially the Participant’s deemed Account will be valued on the
Valuation Date.

4.2 Death Benefits.

In the event of the Participant’s death the Participant’s Beneficiary shall
receive the remainder of the Benefits, if any, still due the Participant,
according to the schedule as outlined in the Participant’s Joinder Agreement.
Payment will be paid as soon as administratively practicable following the
Participant’s date of death.

ARTICLE V – VESTING AND FORFEITURE

5.1 Participant Fully Vested in Plan Benefits.

The Participant shall be fully vested at all times in the Plan Benefits as
outlined in his individual Joinder Agreement as of the Participant’s Effective
Date of Participation, and no specific period of employment or service is
required of Participant to earn (vest in) any portion of any Plan Benefit.
Participant Benefits shall be payable according to the terms and conditions of
this Agreement and the Joinder Agreement.

ARTICLE VI – DISTRIBUTIONS

6.1 Distributions.

The Participant’s Plan Benefits shall be distributed only in accordance with the
provisions of this Agreement and the Participant’s Joinder Agreement.

6.2 Method of Payment.

 

  A. Cash Distributions. All distributions under the Plan shall be made in cash
in American currency.

 

  B. Timing and Method of Distribution.

 

  1. Retirement Distribution. Upon the Participant’s Retirement, his vested
Retirement Benefit shall be distributed according to the terms of payment of
this Plan and in the Participant’s Joinder Agreement.

 

  2. Termination of Employment. Upon the Participant’s Termination of Employment
for any reason other than Retirement, Death, or Disability, his Vested Benefit,
if any, valued as of his official date of separation shall be distributed in
accordance with the terms of payment of this Plan and in the Participant’s
Joinder Agreement.

 

  3. Participant’s Death. If the Participant dies prior to or while receiving
Retirement Benefits from the Employer, the Beneficiary shall receive the balance
of the Benefits due, if any, on the same payment schedule over the remainder of
the term as originally established for the participant in his Joinder Agreement.

 

  4. Participant’s Disability. In the event of the Participant’s Disability
prior to or while receiving Retirement Benefits from the Employer, the
participant shall receive the balance of the Benefits due, if any, on the same
payment schedule over the remainder of the term as originally established for
the participant in his/her Joinder Agreement. Disability shall be defined based
on the terminology and regulations provided under Code Section 409-A.



--------------------------------------------------------------------------------

6.3 Distribution Payments

The Employer shall make all distribution payments to the Participant or
Designated Beneficiary directly, unless the Employer may determine to create a
Trust for its own administrative convenience. In such case, the Employer may
direct the Trustee to make such distribution payments directly to the
Participant or Designated Beneficiary. The payment of any Benefits from any
Trust by a Trustee shall not be a representation to the Participant of any
actual or implied beneficial property or ownership interest in any assets in
such Trust. The Participant or Designated Beneficiary, or any other person
claiming or receiving such distribution payment remains a general unsecured
creditor of the Employer as to such Benefit payments.

ARTICLE VII – ADMINISTRATION & CLAIMS PROCEDURE

7.1 Duties of the Employer

The Employer shall have overall responsibility for the establishment, amendment,
termination, administration, and operation of the Plan. The Employer shall
discharge this responsibility by the appointment and removal (with or without
cause) of the members of the Committee, to which is delegated overall
responsibility for administering, managing and operating the Plan.

7.2 The Committee.

The Committee shall consist of one (1) to five (5) members who shall be
appointed by, and may be removed by, the Employer, and one of whom (who must be
an officer of the Employer) shall be designated by the Employer as Chairman of
the Committee. In the absence of such appointment, the Employer shall serve as
the Committee. The Committee shall consist of officers or other Employees of the
Employer, or any other persons who shall serve at the request of the Employer.
Any member of the Committee may resign by delivering a written resignation to
the Employer and to the Committee, and this resignation shall become effective
upon the date specified therein. The members of the Committee shall serve at the
will of the Employer, and the Employer may from time to time remove any
Committee member with or without cause and appoint their successors. In the
event of a vacancy in membership, the remaining members shall constitute the
Committee with full order to act.

7.3 Committee’s Powers and Duties to Administer. Interpret and Enforce the Plan.

The Committee shall be the “ Plan Administrator” and “Named Fiduciary”, but only
to the extent required by ERISA for top-hat Plans, and shall have the authority
to administer and enforce the Plan on behalf of any and all persons having or
claiming any interest in the Plan in accordance with its terms and purposes. The
Committee, or any single individual Committee member it may designate, in its
sole and absolute discretion, shall have the authority to interpret the Plan and
its provisions, and shall determine any and all questions or claims arising in
the administration and application of the Plan. Any such interpretation by the
Committee, or its authorized individual member, shall be conclusive and binding
on all persons. Written interpretations or responses by the Committee, or its
authorized individual member, shall only be required to the extent required by
the Claims Procedure of Section 7.8 herein.

7.4 Organization of the Committee.

The Committee shall act by a majority of its members at the time in office.
Committee action may be taken either by a vote at a meeting or by written
consent without a meeting. The Committee may authorize any one or more of its
members to execute any document or documents on behalf of the Committee, or to
act in it’s behalf without additional consent as to any area or issue of Plan
administration. The Committee shall notify the Employer, in writing, of such
authorization and the name or names of its member or members so designated in
such cases. The Employer thereafter shall accept and rely on any documents
executed by or any action taken by said member of the Committee or members as
representing action by the Committee until the Committee shall file with the
Employer a written revocation of such designation.



--------------------------------------------------------------------------------

The Committee may adopt such bylaws and regulations, as it deems desirable for
the proper conduct of the Plan and to change or amend these by-laws and
regulations from time to time. With the permission of the Employer, the
Committee may employ and appropriately compensate accountants, legal counsel,
Benefit specialists, actuaries, Plan administrators and record keepers and any
other persons as it deems necessary or desirable in connection with the
administration and maintenance of the Plan. Such professionals and advisors
shall not be considered members of the Committee for any purpose.

7.5 Limitation of Liability.

 

  A. No member of the Board of Directors, the Company and no officer or Employee
of the Company shall be liable to any Employee, Participant, Designated
Beneficiary or any other person for any action taken or act of omission in
connection with the administration or operation of this Plan unless attributable
to his own fraud or willful misconduct. Nor shall the Employer be liable to any
Employee, Participant, Designated Beneficiary or any other person for any such
action taken or act of omission unless attributable to fraud, gross negligence
or willful misconduct on the part of a director, officer or Employee of the
Employer. Moreover, each Participant, Designated Beneficiary, and any other
person claiming a right to payment under the Plan shall only be entitled to look
to the Employer for payment, and shall not have the right, claim or demand
against the Committee (or any member thereof), any Director, Officer or Employee
of the Employer.

 

  B. To the fullest extent permitted by the law and subject to the Employer’s
Certificate of Incorporation and By-laws, the Employer shall indemnify the
Committee, each of its members, and the Employer’s officers and directors (and
any Employee involved in carrying out the functions of the Employer under the
Plan) for part or all expenses, costs, or liabilities arising out of the
performance of duties required by the terms of the Plan or any Trust agreement,
except for those expenses, costs, or liabilities arising out of a member’s
fraud, willful misconduct or gross negligence.

7.6 Committee Reliance on Records and Reports.

The Committee shall be entitled to rely upon certificates, reports, and opinions
provided by an accountant, tax or pension advisors, actuary or legal counsel
employed by the Employer or Committee. The Committee shall keep a record of all
its proceedings and acts, and shall keep all such books of account, records, and
other data as may be necessary for the proper administration of the Plan. The
regularly kept records of the Committee and the Employer shall be conclusive
evidence of the service of a Participant, Compensation, age, marital status,
status as an Employee, and all other matters contained therein and relevant to
this Plan. However, a Participant may request a correction in the record of his
age at any time prior to his Retirement. Such correction shall be made if the
Participant furnishes a birth certificate, baptismal certificate, or other
documentary proof of age satisfactory to the Committee in support of this
correction within 90 days after such correction request. The Committee, in any
of its dealings with Participant(s) hereunder, may conclusively rely on any
Joinder Agreement, written statement, representation, or documents made or
provided by such Participants.

7.7 Costs of the Plan.

All the costs and expenses for maintaining the administration and operation of
the Plan shall be borne by the Employer. The Employer shall also bear the
expense of any Federal or state employment taxes in connection with the Plan.

7.8 Claims Procedure.

 

  A. Claim. Benefits shall be paid in accordance with the terms of this Plan.
The Participant, Designated Beneficiary or any person who believes that he is
being denied a Benefit to which he is entitled under the Plan (hereinafter
referred to as a “Claimant”) may file a written request for such Benefit with
the Employer, setting forth his claim. The request must be addressed to the
Committee care of Secretary of the Employer at its then principal place of
business.



--------------------------------------------------------------------------------

  B. Claim Decision. Upon the receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. However, the Committee may extend
the reply period for an additional ninety (90) days for reasonable cause. Any
claim shall be deemed to have been denied if not granted or denied within such
time period.

If the claim is denied in whole or in part, the Committee shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

 

  (1) The specific reason or reasons for such denial;

 

  (2) The specific reference to pertinent provisions of this Agreement on which
such denial is based;

 

  (3) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

 

  (4) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

 

  (5) The time limits for requesting a review under Subsection C, and for review
under Subsection D hereof.

 

  C. Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Secretary of the Employer review the determination of the
Committee. Such request must be addressed to the Secretary of the Employer, at
its then principal place of business. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Employer. If the
Claimant does not request a review of the Committee’s determination by the
Secretary of the Employer within such sixty (60) day period, he shall be barred
and estopped from challenging the Committee’s determination.

 

  D. Review of Decision. Within sixty (60) days after the Secretary’s receipt of
a request for review, he will review the Committee’s determination. After
considering all materials presented by the Claimant, the Secretary will render a
written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Agreement on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Secretary will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review. Any claim shall be deemed to
have been denied if not granted or denied within such time period.

7.9 Litigation.

It shall only be necessary to join the Employer as a party in any action or
judicial proceeding affecting the Plan. No Participant or Designated Beneficiary
or any other person claiming under the Plan shall be entitled to service of
process or notice of such action or proceeding except as may be expressly
required by law. Any final judgment in such action or proceeding shall be
binding on all Participants, Designated Beneficiaries or persons claiming under
the Plan.

ARTICLE VIII – AMENDMENT, TERMINATION & MERGER

8.1 Amendment.

The Employer by action of its Board of Directors, or duly authorized committee
thereof, in accordance with its by-laws, reserves the right to amend the Plan,
by resolution of the Employer, to the extent permitted under the Code and ERISA.
However, no amendment to the Plan shall be effective to the extent that it has
the effect of decreasing a Participant’s (or Designated Beneficiary’s) accrued
Benefit prior to the date of the amendment.



--------------------------------------------------------------------------------

8.2 Amendment Required By Law.

Notwithstanding Section 9.1, the Plan may be amended at any time, if in the
opinion of the Employer, such amendment is necessary to ensure the Plan is
treated as a non qualified Plan of Deferred Compensation under the Code and
ERISA. This includes the right to amend this Plan, so that any Trust, if
applicable, created in conjunction with this Plan, will be treated as a grantor
Trust under Sections 671 through 679 of the Code, and to otherwise conform the
Plan provisions and such Trust, if applicable, to the requirements of any
applicable law.

8.3 Termination.

The Employer intends to continue the Plan indefinitely. However, the Employer by
action of its Board of Directors or a duly authorized committee thereof, in
accordance with its by-laws, reserves the right to terminate the Plan at any
time. However, no such termination shall deprive any participant or Designated
Beneficiary of a Benefit right accrued under the Plan prior to the date of
termination.

8.4 Consolidation/Merger/Reorganization.

In the event of an acquisition, merger or change of control of Sensus Metering
Systems, all accrued participant benefits shall be distributed in a lump-sum
manner within 60 days of the triggering event. Participant shall be deemed fully
vested, without any reduction in his Retirement Benefits. A “triggering” event
shall be deemed a transition or change of ownership or control of more than 50%
of the interest or stock of the company, as defined by IRS guidance and
regulations at the time of the triggering event.

ARTICLE IX – GENERAL PROVISIONS

9.1 Applicable Law.

Except insofar as the law has been superseded by Federal law, Deleware law shall
govern the construction, validity and administration of this Plan as created by
this Agreement. The parties to this Agreement intend that this Plan shall be a
nonqualified unfunded Plan of deferred compensation without Plan assets and any
ambiguities in its construction shall be resolved in favor of an interpretation
that will affect this intention.

9.2 Benefits not transferable or Assignable.

 

  A. Benefits under the Plan shall not be subject to anticipation, alienation,
sale transfer, assignment, pledge, encumbrance or charge and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge such
Benefits shall be void, nor shall any such Benefits be in any way liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to them. However, the Participant may name a recipient for any Benefits
payable or which would become payable to the Participant upon his death. This
Section shall also apply to the creation, assignment or recognition of a right
to any Benefit payable with respect to the Participant pursuant to a domestic
relations order, including a qualified domestic relations order under
Section 414(p) of the Code. In addition, the following actions shall not be
treated or construed as an assignment or alienation: (a) Plan Contribution or
distribution tax withholding; (b) recovery of distribution overpayments to the
Participant or Designated Beneficiary; (c) direct deposit of a distribution to
the Participant’s or Designated Beneficiary’s banking institution account; or
(d) transfer of Participant rights from one Plan to another Plan, if applicable.

 

  B. The Employer may bring an action for a declaratory judgment if a
Participant’s, Designated Beneficiary’s or any Beneficiary’s Benefits hereunder
are attached by an order from any court. The Employer may seek such declaratory
judgment in any court of competent jurisdiction to:

 

  (1) determine the proper recipient or recipients of the Benefits to be paid
under the Plan;



--------------------------------------------------------------------------------

  (2) protect the operation and consequences of the Plan for the Employer and
all participants; and

 

  (3) request any other equitable relief the Employer in its sole and exclusive
judgment may feel appropriate.

Benefits which may become payable during the pendency of such an action shall,
at the sole discretion of the Employer, either be:

 

  (1) paid into the court as they become payable or

 

  (2) held in the Participant’s of Designated Beneficiary’s Account subject to
the court’s final distribution order.

9.3 Not an Employment Contract.

The Plan is not and shall not be deemed to constitute a contract between the
Employer and any Employee, or to be a consideration for, or an inducement to, or
a condition of, the employment of any Employee. Nothing contained in the Plan
shall give or be deemed to give an Employee the right to remain in the
employment of the Employer or to interfere with the right to be retained in the
employ of the Employer, any legal or equitable right against the Employer, or to
interfere with the right of the Employer to discharge or retire any Employee at
any time. It is expressly understood by the parties here to that this Agreement
relates to the payment of deferred compensation for the Employee’s services,
generally payable after separation from employment with the Employer, and is not
intended to be an employment contract.

9.4 Notices.

 

  A. Any notices required or permitted hereunder shall be in writing and shall
be deemed to be sufficiently given at the time when delivered personally or when
mailed by certified or registered first class mail, postage prepaid, addressed
to either party hereto as follows:

If to the Employer:

Sensus Metering Systems, Inc.

Attention: Mike DeCocco

8601 Six Forks Road, 3rd Floor

Raleigh, NC 27615

If to the Employee:

At his last known address, as indicated by the records of the Employer, or to
such changed address as such parties may have fixed by notice. However, any
notice of change of address shall be effective only upon receipt.

 

  B. Any communication, Benefit payment, statement of notice addressed to the
Participant or Designated Beneficiary at the last post office address as shown
on the Employer’s records shall be binding on the Participant or Designated
Beneficiary for all purposes of the Plan. The Employer, and a Trustee, if
applicable, shall not be obligated to search for the Participant or Designated
Beneficiary beyond sending a registered letter to such last known address.

9.5 Severability.

The Plan as contained in the provisions of this Agreement constitutes the entire
Agreement between the parties. If any provision or provisions of the Plan shall
for any reason be invalid or unenforceable, the remaining provisions of the Plan
shall be carried into effect, unless the effect thereof would be to materially
alter or defeat the purposes of the Plan. All terms of the Plan and all
discretion granted hereunder shall be uniformly and consistently applied to all
the Employees, Participants and Designated Beneficiaries.

9.6 Participant is General Creditor with No Rights to Assets.

 

  A.

The payments to the Participant or his Designated Beneficiary or any other
beneficiary hereunder



--------------------------------------------------------------------------------

 

shall be made from assets which shall continue, for all purposes, to be a part
of the general, unrestricted assets of the Employer, no person shall have any
interest in any such assets by virtue of the provisions of this Agreement. The
Employer’s obligation hereunder shall be an unfunded and unsecured promise to
pay money in the future. To the extent that any person acquires a right to
receive payments from the Employer under the provisions hereof, such right shall
be no greater than the right of any unsecured general creditor of the Employer;
no such person shall have nor require any legal or equitable right, or claim in
or to any property or assets of the Employer. The Employer shall not be
obligated under any circumstances to fund obligations under this Agreement.

 

  B. The Employer, at its sole discretion and exclusive option, may acquire and/
or set aside assets or funds, such as the use of a Trust, to support its
financial obligations under this Plan. No such acquisition or set-aside shall
impair or derogate from the Employer’s direct obligation to a Participant or
Designated Beneficiary under this Plan. However, no Participant or Designated
Beneficiary shall be entitled to receive duplicate payments of any Accounts
provided under the Plan because of the existence of such assets or funds.

 

  C. In the event that, in its discretion, the Employer purchases an asset(s) or
insurance policy or policies insuring the life of the Employee to allow the
Employer to recover the cost of providing Benefits, in whole or in part
hereunder, neither the Employee, Designated Beneficiary nor any other
beneficiary shall have any rights whatsoever therein in such assets or in the
proceeds therefrom. The Employer shall be the sole owner and beneficiary of any
such assets or insurance policy and shall possess and may exercise all incidents
of ownership therein. No such asset or policy, policies or other property shall
be held in any Trust neither for the Employee or any other person nor as
collateral security for any obligation of the Employer hereunder. Nor shall an
Employee’s participation in the acquisition of such assets or policy or policies
be a representation to the Employee, Designated Beneficiary or any other
beneficiary of any beneficial interest or ownership in such assets, policy or
policies.

9.7 No Trust Relationship Created.

Nothing contained in this Agreement shall be deemed to create a trust of any
kind or create any fiduciary relationship between the Employer and the
Participant, Designated Beneficiary, other beneficiaries of the Participant, or
any other person claiming through the Participant. Funds allocated hereunder
shall continue for all purposes to be part of the general assets and funds of
the Employer and no person other than the Employer shall, by virtue of the
provisions of this Plan, have any beneficial interest in such assets and funds.
The creation of a grantor Trust (so called “Rabbi Trust”) under the Code (owned
by and for the Benefit of the Employer) to hold such assets or funds for the
administrative convenience of the Employer shall not give nor be a
representation to a Participant, Designated Beneficiary, or any other person, of
a property or beneficial ownership interest in such Trust assets or funds even
though the incidental advantages or Benefits of the Trust to Plan Participants
may be communicated to them.

9.8 Limitations on Liability of the Employer.

Neither the establishment of the Plan nor any modification hereof nor the
creation of any Account under the Plan nor the payment of any Benefits under the
Plan shall be construed as giving to any Participant or any other person any
legal or equitable right against the Employer or any officer or Employee thereof
except as provided by law or by any Plan provision.

9.9 Agreement Between Employer and Participant Only.

This Agreement is solely between the Employer and Participant. The Participant,
Designated Beneficiary, estate or any other person claiming through the
Participant, shall only have recourse against the Employer for enforcement of
this Agreement. This Agreement shall be binding upon and inure to the Benefit of
the Employer and its successors and assigns, and the Participant, successors,
heirs, executors, administrators and beneficiaries.



--------------------------------------------------------------------------------

9.10 Independence of Benefits.

The Benefits payable under this Agreement are for services already rendered and
shall be independent of, and in addition to, any other Benefits or compensation,
whether by salary, bonus or otherwise, payable to the Participant under any
compensation and / or Benefit arrangements or Plans, incentive cash
compensations and stock Plans and other Retirement or welfare Benefit Plans,
that now exist or may hereafter exist from time to time.

9.11 Unclaimed Property.

Except as may be required by law, the Employer may take of any the following
actions if it gives notice to a Participant or Designated Beneficiary of an
entitlement to Benefits under the Plan, and the Participant or Designated
Beneficiary fails to claim such Benefit or fails to provide their location to
the Employer within three (3) calendar years of such notice:

 

(1) Direct distribution of such Benefits, in such proportions as the Employer
may determine, to one or more or all, of a Participant’s next of kin, if the
Employer knows their location;

 

(2) Deem this Benefit to be a Forfeiture and paid to the Employer if the
location of a Participant’s next of kin is not known. However, the Employer
shall pay the Benefit, unadjusted for gains or losses from the date of such
Forfeiture, to a Participant or Designated Beneficiary subsequently makes proper
claim to the Benefit.

The Employer and any Trustee, if applicable, shall not be liable to any person
for payment made in accordance pursuant to applicable state unclaimed property
laws.

9.12 Designated Beneficiary.

As long as this Agreement is in force, the Participant shall be entitled to
specify or revoke and change the Named Beneficiary or Beneficiaries of the
survivor Benefits, if any, to be paid at the time of his death according to
procedures set out by the Employer. No Named Beneficiary shall obtain any vested
right to have this Agreement continued in force, and it may be amended,
modified, terminated in whole or in part by the Participant and Employer in
writing without the consent of any Named Beneficiary.

9.13 Required Tax Withholding and Reporting.

The Employer shall withhold and report Federal, state and local income and other
tax amounts in connection with this Plan as may be required by law from time to
time.

ARTICLE X – SIGNATURE PAGE

IN WITNESS WHEREOF, the Employer has caused this Plan to be executed and its
seal to be affixed hereto, this 29th day of December, 2005.

 

ATTEST:

       

By:

 

 

      By:  

/s/ Michael J. DeCocco

Print name:

 

 

      Print name:   Michael J. DeCocco         Title:   Vice President, Human
Resources

WITNESSED BY:

       

Print Name:

  PETER MAINZ      

/s/ PETER MAINZ

        (Director’s Signature)

SEAL

My Commission Expires

October 30, 2010

North Carolina

Wake County

I, Lori A. Chappell, a Notary Public for said County and State do hereby certify
that Michael DeCocco, personally appeared before me this day and acknowledged
the due execution of the foregoing instrument.

Witness my hand and official seal, this the 29th day of December 2005.

 

/s/ Lori A. Chappell

Lori A. Chappell Notary Public